Title: Mercy Otis Warren to Abigail Adams, 14 July 1779
From: Warren, Mercy Otis
To: Adams, Abigail



Boston Wensday 14 July 1779

My Friends anxity I Wonder not at. Wish I could say anything that would Give that Relief her agitated mind requires. Yet have no doubt her best Friend will soon be in a more Eligiable situation. Mr. Lovel writes Mr. Warren that the Motions of Congress tend towards an appointment to him Honorable, and thinks it will soon take place. No body seems to have an Expectation of his Return at present.
The movements of our Enemies I will say Nothing about yet pity Greatly pity the Distresses of our Friends And the Weary Lids are kept Waking with the apprehension of Dangers approaching nearer our own Borders.
I expect to see you in a few days, perhaps Next Teusday. Yet it may not be till Wensday or Thursday. But whenever it is You will be assured of seeing one Friend when Called upon by your Humble Servant,

M Warren

